Citation Nr: 1434876	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for hypertension, including as secondary to service-connected coronary artery disease. 

3.  Entitlement to service connection for an aneurysm, including as secondary to service-connected coronary artery disease.  

4.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to November 1971, and subsequent Reserve service.   

This appeal to the Board of Veterans' Appeal (Board) arises from a November 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii, which, in pertinent part, denied service connection for an ankle condition; hypertension; aneurysm and PTSD.  

In November 2012, this matter was previously before the Board.  At that time, the Board found that the November 2005 rating action was the one that continued to be on appeal and also found that the Veteran's claim for service connection for PTSD was one for a psychiatric disorder, as characterized above.  The Board remanded the current claims for further development, as well as, a claim for service connection for gout for the issuance of a statement of the case (SOC).  The Board also finally denied claims for service connection for joint pain and tinnitus.

In December 2013, the Agency of Original Jurisdiction (AOJ) issued a SOC addressing the gout claim.  The Veteran did not file a substantive appeal with that SOC. As such, that matter is not before the Board.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that there are documents relevant to the current appeal.  However, as such evidence was considered by the RO in its preparation of the April 2014 supplemental SOC (SSOC), there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.
FINDINGS OF FACT

1.  A right ankle condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service or the service-connected coronary artery disease.

3.  An aneurysm is not shown to be causally or etiologically related to any disease, injury, or incident in service or the service-connected coronary artery disease.

4.  The evidence of record does not show that the Veteran has a diagnosis of PTSD.

5.  Resolving all doubt in favor of the Veteran, major depressive disorder is at least partially aggravated by the service-connected lumbar spine disability and bilateral lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  An ankle condition was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to the service-connected coronary artery disease. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).

3.  An aneurysm was not incurred in or aggravated by the Veteran's active duty military service, or develop secondary to the service-connected coronary artery disease. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4.  PTSD was not incurred in or aggravated by the Veteran's active duty military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Major depressive disorder is at least partially aggravated by the Veteran's service-connected lumbar spine disability and bilateral lower extremity radiculopathy.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2013 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman and information specific to supporting a claim for service connection for PTSD, including stressor development.  Any timing errors with regards to that letter were later cured by the AOJ's readjudication of the claim in an April 2014 SSOC.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Navy Hospital and private treatment records that the Veteran has authorized VA to obtain.  As noted in the April 2014 SSOC, the AOJ was unable to review Pacific Care treatment records (other than those provided by the Veteran), because the Veteran did not complete and return a VA Form 21-4142 for that facility. Although the AOJ had asked the Veteran to complete another form in our letter of April 10, 2013, because the previous authorization had expired, the Veteran did not provide such necessary information.  

Additionally, the AOJ has accomplished the development ordered in the November 2012 Board decision.  With the March 2013 letter, the AOJ requested that the Veteran provide information regarding his private treatment and specific information regarding his PTSD stressors.  The Veteran did not respond to those requests.  VA medical records from May 2011 to the present have also been accomplished.  Moreover, in February 2014, the AOJ obtained VA examinations addressing the Veteran's claims.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran's representative has argued that a new VA examination was necessary for the ankle, because the examiner based his opinion on the lack of medical evidence.  However, the Board finds that the VA examiner actually provided multiple bases for his medical opinion, only one of which was the lack of complaints by the Veteran.  Indeed, the examiner further noted that the Veteran has non-service-connected gout, which is known to cause arthritis to the joints, including the claimed right ankle.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra,  the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

III. Ankle Condition Claim

The Veteran contends that he has had a chronic right ankle problem since spraining that ankle in Vietnam.  (March 2008 statement).  He has reported that he was thrown off an armored personnel carrier, which resulted in right lower extremity injuries and treatment with a cast to immobilize the affected ankle.  (April 2013 VA examination).  

The Board initially notes that the Veteran has current diagnoses of degenerative joint disease of the ankles with erosions consistent with gout.  (April 1013 VA examination).  However, the Board finds that the preponderance of the evidence is against finding that the ankle disorder is related to service or manifested within one year of his service discharge.  The Board also notes that the Veteran is not currently service-connected for gout.  (November 2005 rating decision, September 2013 SOC).

In this regard, the service treatment records document that the Veteran was treated for a right ankle sprain in May 1969, with a cast for two weeks.  An undated X-ray of the right ankle, following a strain two weeks previously, showed that it was within normal limits.  The October 1971 separation examiner found that the Veteran's lower extremities were normal.  In his report of medical history, the Veteran denied arthritis or rheumatism and bone, joint or other deformity. 

Reserve examination providers repeatedly found that the Veteran's lower extremities were normal.  (February 1976, April 1982, August 1983, March 1986, and March 1989 Reports of Medical Examination).  At those times, the Veteran also repeatedly denied having arthritis or rheumatism and bone, joint or other deformity in the corresponding Reports of Medical History.  

Also, as documented above, the medical records do not document complaints of, or treatment for, the ankle for years following service or even Reserve service.  The Veteran started receiving VA treatment in May 2002.  In a May 21, 2002 record, he complained of gout for the past 20 years, which mostly affected his ankle and knees.  

The examiner found diminished bilateral ankle range of motion and diagnosed the Veteran with gout.  Subsequent VA medical records and US Naval Hospital records generally document complaints of, or treatment for, gout in general.  

The only medical evidence to directly address the Veteran's contention is a February 2014 VA examination report.  That VA examiner noted that the Veteran injured his ankle in service and had been casted for a few weeks.  However, the VA examiner noted that multiple subsequent reports of medical history did not show ongoing right ankle pain, and that there were normal findings on examination at that time.  The VA examiner further noted that the Veteran had gout, which is known to cause arthritis to the involved joints, including the right ankle.  As such, given all available information, including statements, the February 2014 VA examiner found that the Veteran's right ankle osteoarthritis was less likely as not incurred in or caused by the in-service injury, event or illness or otherwise etiologically related to service.

The only evidence of record supportive of the Veteran's contentions is his report of chronic right ankle pain since service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed right ankle disorder etiologically related to service, such a question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

In this regard, the Board observes that the Veteran's statements that he has experienced chronic right ankle symptoms during service are inconsistent with the contemporaneous evidence, specifically including his separation examination and report of medical history.  Additionally, his reports of chronic pain since service are similarly inconsistent with the multiple reports of examination and reports of medical history taken over a span of over 20 years, the first of which was made years following the Veteran's discharge from active duty in November 1971.  The Board further notes that the Veteran has not identified any medical records for treatment for the right ankle specifically following service, though he has alluded to past treatment for gout, until the May 2002 VA medical record, in which he specifically noted that he was seeking service connection benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board cannot ignore the fact that the Veteran has altered his history by currently claiming a chronic right ankle pain, when for over three decades following service he denied such pain.  

The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board thus finds that the Veteran's current statements made in connection with his pending claim for VA benefits that he has experienced right ankle symptoms since service are inconsistent with the contemporaneous evidence of record and the Veteran's own statements.

Furthermore, the record fails to show that the Veteran manifested degenerative joint disease to a degree of 10 percent within the one year following his service discharge.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Veteran did not have a diagnosis of degenerative joint disease until decades following his discharge from service.  Furthermore, his Reserve medical records document over a 10 year period following service during which the Veteran repeatedly and specifically denied joint pain and medical examiners repeatedly found normal lower extremities.
 
As to whether the Veteran's right ankle disorder is directly related to his service, the only medical opinion evidence of record addressing that claim is the February 2014 VA examination.  That VA examiner specifically found that there was no nexus to service and noting that the Veteran had gout that could cause such arthritis.  The Board notes that the February 2014 VA examiner's findings are also consistent with the finding of the April 2013 VA examiner who found that the Veteran had degenerative joint disease of the ankles with erosions consistent with non-service-connected gout.

The weight of the probative evidence demonstrates that the Veteran does not have a current right ankle disorder related to any aspect of service, specifically including his in-service ankle sprain.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a right ankle disorder is denied.

IV. Hypertension and Aneurysm Claims

The Veteran has not provided any argument as to why his hypertension or aneurysm would be directly due to service.  However, in his April 2012 informal hearing presentation, his representative argued that it could have been caused or aggravated by the service-connected coronary artery disease.

The Veteran has current diagnoses of both hypertension and an aneurysm.  (February 2013 and April 2014 VA examinations).  However, as will be explained herein, the probative evidence of record does not support finding that either disorder developed due to service or his service-connected coronary artery disease.  

The Board first notes that the service treatment records do not document any complaints of, or treatment for, either disorder.  Similarly, his post-service Reserve records do not provide evidence of such a disorder.  

His VA medical and US Navy Hospital records generally document treatment for both hypertension and aneurysm, but do not provide information regarding the etiology of such disorders.  For example, a February 2006 US Navy Hospital record documents a finding of hypertension, and a February 2008 one diagnosed an aneurysm of the descending aorta.  Private medical records from the Pacific Care Health Center provide similar treatment reports, without any etiology opinions.  For example, a September 2003 record noted that the Veteran had a possible aneurysm.  

The April 2013 VA examination similarly noted current diagnoses of those disorders.  That VA examiner noted that the Veteran had hypertension (diagnosed in June 2002) and a thoracic aortic aneurysm (diagnosed in 2002), but did not provide etiology opinions for those disorders.

The February 2014 VA examination is the only medical evidence to directly address the Veteran's claims.

In regards to the hypertension claim, the VA examiner found that the Veteran had hypertension, diagnosed in 2002.  The VA examiner then provided a substantial overview of the Veteran's blood pressure findings for the years following his discharge from service.  The VA examiner reported that while his review of the medical records prior to 2002 noted periodic elevated blood pressures, there were no sustained findings that would meet criteria for hypertension.   He additionally noted that the Veteran had a family history of hypertension and that service treatment records did not note any hypertension diagnosis or blood pressure elevations meeting the criteria for hypertension.  He further noted that all of the Veteran's reports of medical history failed to report a history of hypertension and that the reports of medical examination similarly tended to have normal blood pressure measurements.  As such, the VA examiner found no indication or evidence that hypertension was etiologically related to the Veteran's active service and was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  

The February 2014 VA examiner also addressed the additional claim that hypertension was secondary to or aggravated by the service-connected coronary artery disease.  The VA examiner explained that coronary artery disease was known as not being a risk factor for hypertension.  Rather, the examiner explained that the opposite was true, and that hypertension was a risk factor for coronary artery disease.  As such, the examiner found no causal effect from coronary artery disease.  Moreover, the examiner explained that medical records since 2003 did not note any aggravation of hypertension by coronary artery disease, but rather worsening hypertension that was more likely related to worsening non-service-connected kidney disease and obesity, as well as, just a natural progression of the disease. Therefore, the VA examiner opined that hypertension was less likely as not caused or aggravated by the service-connected coronary artery disease.  

The Veteran and his representative have provided the only opinions as to why they believe service connection is warranted.  As previously noted, however, while lay persons are competent to provide opinions on some medical issues, a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship falls beyond such common knowledge.  See Kahana, supra; Jandreau, supra; and Woehlaert, supra.  Both the claimed hypertension and aneurysm are complicated medical disorders requiring specific knowledge for both diagnosis and to determine etiology.  Neither the Veteran nor his representative has provided any indication that they have the specialized medical knowledge necessary to competently and probatively support their opinions.  

As such, the most competent and probative evidence of record is that of the February 2014 VA examiner, who specifically found that neither the hypertension or the aneurysm developed due to service or was caused or aggravated by the service-connected coronary artery disease.  The Board further notes that the compete medical evidence of record demonstrates that such disorders were not diagnosed until decades following the Veteran's separation from active service and that no competent, probative medical evidence is of record supportive of the Veteran's claims.

As the preponderance of the evidence is each9 the claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  The Veteran's claims for service connection for hypertension and aneurysm, including as secondary to coronary artery disease, are denied.  

V. Psychiatric Disorder Claim

A.  PTSD Claim

The Veteran contends that he currently has PTSD, which he associates with his active duty in Vietnam.  In an April 2009 report, he claimed that his unit would constantly receive in-coming rounds and that he was aboard a vehicle that ran over a mine, which caused an explosion.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

During the course of this appeal, 38 C.F.R. § 3.304(f) was revised to read "If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  Given the Veteran's contentions, the revision applies to the Veteran's claim.  The Board also notes that in a September 2009 Memorandum, VA found that the Veteran's report of a mine explosion had been verified.  

In this case, however, the Veteran has not met the first essential criterion for service connection for PTSD-medical diagnosis of the disorder in accordance with the applicable diagnostic criteria. 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Considering the pertinent evidence in light of the above, the Board finds that the weight of the competent, persuasive medical evidence indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, PTSD. 

The Veteran's service treatment records, both during active duty and his subsequent Reserve service, are negative for any finding or diagnosis of PTSD. 

At most, some VA medical records document mood findings indicative of depression/PTSD and an assessment of depression/PTSD.  (June 25, 2009 and December 20, 2009 VA medical records).  Those VA medical records, however, do not indicate a clear diagnosis of PTSD, but of a possible diagnosis of PTSD or depression.  

The Veteran received his first mental health evaluation on December 23, 2009.  That VA medical provider noted that the Veteran had been referred by his primary care physician for evaluation or treatment for depression and specifically diagnosed the Veteran with major depression, not PTSD.

In February 2010, the Veteran underwent a VA examination for PTSD. The VA examiner specifically noted in the Veteran's medical history that he did not have a diagnosis of PTSD.  Following evaluation, the examiner found that the Veteran "does not meet the DSM IV diagnostic criteria for PTSD" and that the Veteran's "current symptoms are not related to his military service".  

In February 2014, the Veteran underwent another VA examination by the 2010 VA examiner.  That VA examiner specifically noted the Veteran's stressor reports, such as being thrown off a vehicle due to an explosion, and found that the stressor did meet a criterion to support a diagnosis of PTSD.  However, the VA examiner found that the Veteran did not meet the criteria for PTSD under DSM-IV or DSM-V, "due to a lack of symptoms."  The VA examiner noted that the Veteran lacked re-experiencing and avoidance symptoms.  The VA examiner found that the Veteran had major depressive disorder, but not PTSD.   

The above-cited evidence reflects that the record contain no competent, persuasive evidence that the Veteran has actually been diagnosed with PTSD at any point pertinent to this appeal, although the record is replete with a diagnosis for major depressive disorder, which will be discussed in the following section.  

The Board acknowledges the Veteran's contention that he has a diagnosis of PTSD. 
However, the diagnosis of a psychiatric disability - specifically PTSD, falls outside the realm of common knowledge of a lay person, though lay persons are competent to provide opinions on some medical issues.  See Jandreau, supra; Kahana, supra.  As discussed above, specific criteria must be met for such a diagnosis and the Veteran has not claimed to have the medical knowledge necessary to make such a diagnosis.

In the present case, the Board finds that not one medical record documents an actual diagnosis of PTSD by a medical professional.  At most, the Veteran has received possible PTSD/depression findings, which later medical records show led to a diagnosis of and treatment for depression by his VA medical providers.  Furthermore, the Veteran has undergone multiple VA mental disorders examinations and the VA examiner found the Veteran did not have PTSD.

In short, the competent, probative evidence simply does not support finding that the Veteran has, in fact, been diagnosed with PTSD at any time pertinent to this appeal. In fact, the collective medical evidence indicates that the Veteran does not have PTSD. 

As the first, essential criterion for service connection for PTSD-a current medical  diagnosis of the disorder in accordance with the DSM-IV-is  not met, service connection for PTSD cannot be established, the Board need not address the remaining criteria for service connection for PTSD. See 38 C.F.R. § 3.304(f).

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Psychiatric Disorder, other than PTSD

Although the Veteran does not have a diagnosis of PTSD, the Veteran has received medical diagnoses of major depressive disorder. (February 2010 and February 2014 VA examinations).  

The Veteran did not receive a diagnosis for major depressive disorder until decades following his discharge from service, as demonstrated by the negative psychiatric findings in service treatment records, specifically including the Reports of Examination and Reports of Medical History.  

As previously noted, the Veteran received his first mental health evaluation on December 23, 2009.  At that time, the VA medical provider diagnosed the Veteran with depression.  Other VA medical records similarly document complaints of, or treatment for, depression.  

The Veteran subsequently underwent VA examinations in February 2010 and February 2014.  At those times, the VA examiner (who performed both VA examinations) found that the Veteran had major depressive disorder.  That VA examiner further found that the Veteran did not have major depressive disorder due to service.  (February 2010 and February 2014 VA examinations).

However, in February 2010, the VA examiner determined that the Veteran had from chronic pain, aneurism 2002 and heart disease; physical activities were limited and the Veteran spent most of his time alone which resulted in depressed mood.

Additionally, in February 2014 the VA examiner found that the Veteran's depression symptoms were likely a result of his current medical problems.

The VA examiner subsequently provided an addendum medical opinion later that month.  At that time he elaborated that the major depressive disorder may be exacerbated by the Veteran's experience of chronic pain. However, the examiner is not aware of any link between it and the service-connected coronary artery disease.  He explained that major depressive disorder is not generally caused by a specific medical stressor, but can be worsened by chronic pain which is a psychological experience.

The Board notes that the Veteran has multiple non-service-connected physical disorders that cause him pain, including: shoulder tendinitis, osteoarthritis of the bilateral ankles and knees, bursitis of the olecranon and gouty arthritis of the feet and hands.  (April 2013 TDIU VA examination).  However, the Veteran is service-connected for coronary artery disease, degenerative joint disease and degenerative disc disease of the lumbar spine and bilateral lower extremity radiculopathy.  VA medical records also generally document that the Veteran has chronic pain from his service-connected lumbar spine.  (February 2011 VA medical record).  During his April 2013 VA examination, the Veteran reported that he has recurring lower back pain rated 8/10 for pain, with radiation to his legs.  

The psychiatric VA examiner has never specifically noted what medical conditions caused or aggravated the Veteran's major depressive disorder.  However, giving the Veteran the benefit of the doubt, the Board finds that the VA examiner's opinion supports finding that the Veteran's major depressive disorder is aggravated, at least in part, by his chronic, painful, service-connected lumbar spine and bilateral lower extremity radiculopathy.  Additionally, in February 2010, the VA examiner found that the Veteran's depression was affected by his limitation in activity, which the service-connected lumbar spine and bilateral lower extremity radiculopathy may also contribute to, at least in part.

For all the foregoing reasons, giving the Veteran the benefit of the doubt, the Board finds that service connection for major depressive disorder is warranted, as at least partially aggravated by the service-connected lumbar spine and bilateral lower extremity.

 
ORDER

Service connection for a right ankle disorder is denied.

Service connection for hypertension, including as secondary to coronary artery disease, is denied.

Service connection for an aneurysm, including as secondary to coronary artery disease, is denied.

Service connection for PTSD is denied.

Service connection for major depressive disorder is granted.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


